                           Case 17-10468           Doc 39       Filed 10/03/18        Entered 10/03/18 13:23:52              Desc Main Document                Page 1 of 9

     Fill in this information to identify your case:                                                                                                    Check if this modification is
                                                                                                                                                    filed prior to filing of TRCC.

     IN THE UNITED STATES BANKRUPTCY COURT                                                                                                              Check if this modification is
                                                                                                                                                    filed after TRCC filing but still
     FOR THE EASTERN DISTRICT OF TEXAS                                                                                                              within Benchmark Fee Period
     Debtor 1            Carl G. Wilkerson, Sr.
                       First Name               Middle Name                                               Last Name                                     Check if this modification is filed
                                                                                                                                                    after Benchmark Fee Period.

     Debtor 2                                                                                                                                         List the sections which have been
     (filing spouse)   First Name                         Middle Name                                     Last Name                                    changed by this modification:

                                                                                                                                                    4.6


     Case Number: 17-10468




     TXEB Local Form 3015-d

                                                             SECOND MOTION TO MODIFY
                                                            CONFIRMED CHAPTER 13 PLAN
.........................................................................................................................................................................................Adopted: Dec 2017


TO THE HONORABLE JUDGE OF THIS COURT:


1.        This Motion to Modify Previously-Confirmed Chapter 13 Plan (the “Modification Motion”) is filed by the:


                                     Debtor;1                             Chapter 13 Trustee;

                                     Unsecured Claimant:

          for the purpose of modifying certain specified provisions of that Chapter 13 Plan which had previously been confirmed for the
          Debtor on 7/19/2018 [dkt #35]. Except as modified herein, all provisions of the confirmed Chapter 13 Plan remain in full force
          and effect.

          If this Motion is filed by the Debtor, each Debtor:


                                     certifies that an amended Schedule I and Schedule J have been filed contemporaneously with this motion;

                                   declares, under penalty of perjury, that the information contained in Schedule I and Schedule J, as
                                previously filed with the Court, remains true and correct.

                                                                  28-DAY NEGATIVE NOTICE                          LBR 3015(h):

              Your rights may be affected by the plan modifications sought in this pleading. You should read this pleading
              carefully and discuss it with your attorney, if you have one in this bankruptcy case. If you oppose the relief
              sought by this pleading, you must file a written objection, explaining the factual and/or legal basis for
              opposing the relief.

              No hearing will be conducted on this Motion unless a written objection is filed with the Clerk of the United
              States Bankruptcy Court and served upon the party filing this pleading WITHIN TWENTY-EIGHT (28) DAYS
              FROM DATE OF SERVICE shown in the certificate of service unless the Court shortens or extends the time for
              filing such objection. If no objection is timely served and filed, this pleading shall be deemed to be unopposed,
              and the Court may enter an order confirming this plan modification. If an objection is filed and served in a
              timely manner, the court will thereafter set a hearing with appropriate notice. If you fail to appear at the hearing,
              your objection may be stricken. The Court reserves the right to set a hearing on any matter.
                      Case 17-10468        Doc 39       Filed 10/03/18     Entered 10/03/18 13:23:52           Desc Main Document           Page 2 of 9

Debtor Carl G. Wilkerson, Sr.                                                                 Case number      17-10468

         1 The use of the singular term “Debtor” in this Modification Motion includes both debtors when the case has been initiated by the filing of a joint petition by spouses.



2.    This Modification Motion is required [select all applicable]:

                                to reconcile the Plan with allowed claims pursuant to the TRCC;

                                to increase the amount of payments required under the Plan;

                                to reduce the amount of payments required under the Plan;

                                to provide for an allowed claim omitted from treatment under the Plan;

                                to extend the time for making payments required under the Plan;

                                to reduce the time for making payments required under the Plan;

                                to surrender collateral pursuant to § 3.6;

                                to cease further plan disbursements to a particular claimant;

                                to cure a delinquency in the plan payments caused by                       ,

                                to increase the amount of retained income tax refunds authorized under § 2.4;

                                    Reason:         ;

                                to seek approval of an additional award of attorney's fees to the Debtor's attorney;

                                Other:

                                to add a nonstandard provision to Part 8 of the Plan [check box below];

3.    Notice to Creditors: Regarding insertion of new Nonstandard Provision into Debtor's Plan:

     Nonstandard provisions as set forth in Part 8.                                                                        Included                      Not Included



4.    The specific modifications to the Debtor's Plan are as follows:


                  § 2.2 of the Plan regarding regular plan payments 2 is MODIFIED in the following respects:

                                   Beginning on the 30th day after the Petition Date 3 unless the Court orders otherwise, the Debtor will
                                   make regular payments to the Trustee in variable amounts throughout the applicable commitment period
                                   and for such additional time as may be necessary to make the payments to claimants specified in Parts 3
                                   through 5 of this Plan (the “Plan Term”). The payment schedule shall consist of:

                                         Constant Payments: The Debtor will pay $                                         per month for
                                         months.

                                         Variable Payments The Debtor will pay make variable plan payments throughout the Plan Term.
                                         The proposed schedule for such variable payments are set forth in Exhibit A to this Order and are
                                         incorporated herein for all purposes.



                       If plan payment amounts are increasing, the Debtor certifies that, with regard to § 2.3 of the Plan,


TXEB Local Form 3015-d [eff. 12/2017]                     Motion to Modify Confirmed Chapter 13 Plan                                                                    Page 2
                      Case 17-10468         Doc 39      Filed 10/03/18       Entered 10/03/18 13:23:52           Desc Main Document            Page 3 of 9

Debtor Carl G. Wilkerson, Sr.                                                                    Case number      17-10468

                                         a Motion for an Amended Wage Withholding Order for the increased payment amount has been filed;
                                         an increase of the amount to be transferred to the Trustee by electronic means has been authorized.


         2 Any reference to § 2.2 of the Plan herein includes any payments designated and confirmed under ¶ 2 of the 2006 version of TXEB Local Form 3015-a.

         3 The use of the term “Petition Date” in this Plan refers to the date that the Debtor filed the voluntary petition in this case.



          None. No additional Cure Claims designated for treatment under § 3.2 of the Plan 4
          No Remaining Claims. All claims previously listed as a Cure Claim in § 3.2 of the Plan have been reclassified.
          Revised/Additional Cure Claims. § 3.2 of the Plan regarding the treatment of Cure Claims is MODIFIED in the following
      respects; provided, however, that to the extent that any Cure Claim added hereto is composed of a post-petition mortgage
      arrearage, the payment of any such arrearage shall be deferred until such time as the Claimant files an amended proof of claim
      to quantify the amount of the post-petition arrearage and, in any event, unless the Court specifically orders otherwise, such
      payment shall be subordinated to the existing payment rights of junior classes under the Debtor's previously-confirmed Chapter
      13 Plan:

                                                                                                                                              Projected       Projected
                                                                                                                           Plan                Monthly        Total Cure
                                       Collateral/Property              Debtor's DPO               Cure Claim
          Claimant                                                                                                       Interest            Payment by      Payment by
                                           Description                     Amount                   Amount
                                                                                                                            Rate               Trustee          Trustee


          None. No additional 910 Claims designated for treatment under § 3.3 of the Plan. 5

          No Remaining Claims. All claims previously listed as a 910 Claim in § 3.3 of the Plan have been reclassified.

          Revised/Additional 910 Claims. § 3.3 of the Plan regarding the treatment of 910 Claims is MODIFIED in the following respects:

                                                                                                           Plan               Equal Monthly              Projected Total
                                                                                 910 Claim
          Claimant                      Collateral Description                                            Interest             Payment by                 Payment by
                                                                                  Amount
                                                                                                            Rate                 Trustee                     Trustee



          None. No additional 506 Claims designated for treatment under § 3.4 of the Plan 6

          No Remaining Claims. All claims previously listed as a 506 Claim in § 3.4 of the Plan have been reclassified.

          Revised/Additional 506 Claims. § 3.4 of the Plan regarding the treatment of 506 Claims is MODIFIED in the following respects:


                                                                                                                                              Equal              Projected
                                                                                                                         Plan
                                   Collateral                     506 Claim                  Collateral                                      Monthly               Total
       Claimant                                                                                                         Interest
                                   Description                     Amount                      Value                                        Payment by          Payment by
                                                                                                                          Rate
                                                                                                                                              Trustee             Trustee




         4 Any reference to § 3.2 of the Plan herein includes any payments designated and confirmed under ¶ 6(B) or ¶ 8 of the 2006 version of TXEB Local Form 3015-a.

         5 Any reference to § 3.3 of the Plan herein includes any payments designated and confirmed under ¶ 6(A)(ii)(a) of the 2006 version of TXEB Local Form 3015-a.

         6 Any reference to § 3.4 of the Plan herein includes any payments designated and confirmed under ¶ 6(A)(ii)(b) of the 2006 version of TXEB Local Form 3015-a.




          None. No additional Direct Claims designated for treatment under § 3.5 of the Plan. 7

          § 3.5 of the Plan regarding the treatment of Direct Claims is MODIFIED in the following respects:

                                                         Total Claim              Collateral          Contract Monthly                                       Date of Final
                                  Collateral                                                                                                Party to Make
        Claimant                                         Amount on                Value on            Interest Payment per                                    Monthly
                                  Description                                                                                                  Payment
                                                         Petition Date           Petition Date          Rate     Contract                                      Payment



TXEB Local Form 3015-d [eff. 12/2017]                       Motion to Modify Confirmed Chapter 13 Plan                                                              Page 3
                      Case 17-10468       Doc 39     Filed 10/03/18      Entered 10/03/18 13:23:52         Desc Main Document           Page 4 of 9

Debtor Carl G. Wilkerson, Sr.                                                               Case number     17-10468




          None. No additional designations for surrender of collateral under § 3.6 of the Plan. 8

          Additional Surrender of Collateral. § 3.6 of the Plan regarding the designation of property to be surrendered is
      MODIFIED. The Debtor surrenders to each additional claimant listed below the property that secures that creditor's claim and
      requests that, upon the granting of this Modification Motion, the automatic stay under § 362(a) be terminated as to the
      referenced collateral only and any co-debtor stay under § 1301 be terminated in all respects. Pending the consideration of this
      Modification Motion, the Trustee shall immediately cease any plan distribution to the additional claimant on account of the
      allowed secured claim for which the surrendered collateral stands as security. The affected claimant shall have ninety (90)
      days after the entry of the order granting this Modification Motion to file an amended proof of claim regarding recovery of
      any deficiency balance from the Estate resulting from the disposition of the collateral. Any such allowed general unsecured
      claim will thereafter be treated under § 5.2 of the confirmed plan.


                     Claimant                                         Collateral Description                                       Collateral Location


          None. No additional DSO Claims designated for treatment under § 4.4 of the Plan. 9

          No Remaining Claims. All claims previously listed as a DSO Claim in § 4.4 of the Plan have been reclassified.

         Revised/Additional DSO Claims. § 4.4 of the Plan regarding the treatment of DSO Claims is MODIFIED in the following
      respects:



         7. Any reference to § 3.5 of the Plan herein includes any payments designated and confirmed under ¶ 12(B) of the 2006 version of TXEB Local Form 3015-a.


         8 Any reference to § 3.6 of the Plan herein includes any designations for surrender of collateral under ¶ 6(C) of the 2006 version of TXEB Local Form 3015-a. .


         9 Any reference to § 4.4 of the Plan herein includes any payments designated and confirmed under ¶ 5(A) of the 2006 version of TXEB Local Form 3015-a.



                        DSO Claimant                                          Projected DSO                       Projected Monthly Payment by Trustee
                                                                               Claim Amount



          None. No additional Tax/Other Priority Claims designated for treatment under § 4.6 of the Plan. 10
          No Remaining Claims. All claims previously listed as a Tax/Other Priority Claim in § 4.6 of the Plan have been reclassified.
        Revised/Additional Tax/Priority Claims. § 4.6 of the Plan regarding the treatment of Tax/Other Priority Claims is
      MODIFIED in the following respects:


                                                                                    Projected
                      Priority Claimant                                                                              Projected Monthly Payment by Trustee
                                                                                 Claim Amount

  Jefferson County                                                        $1,116.87                                 $30.41



      Revised Claim

      Additional Claim


          Part 8 of the Plan is MODIFIED with the inclusion of the following Special Provision:x.




TXEB Local Form 3015-d [eff. 12/2017]                    Motion to Modify Confirmed Chapter 13 Plan                                                                Page 4
                      Case 17-10468     Doc 39   Filed 10/03/18   Entered 10/03/18 13:23:52    Desc Main Document   Page 5 of 9

Debtor Carl G. Wilkerson, Sr.                                                    Case number   17-10468



         Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A nonstandard provision is a provision not
         otherwise included in the Official TXEB Form or any deviation from it. Any nonstandard provision set out elsewhere in this
         Modification Motion is void. Even if set forth below, any nonstandard provision is void unless the “Included” box is checked in
         ¶ 3 of this Modification Motion.




5.       Request for Additional Attorney's Fees (Expiration of Benchmark Fee Period Only):

         LBR In light of the fact that the Benchmark Fee Period under 2016(h) expired prior to the filing of this motion, the Debtor's
         attorney                                       requests an additional award of $             to be paid pursuant to § 4.3 of the
         confirmed Plan for legal services rendered and for reimbursement of expenses incurred with regard to the preparation and
         filing of this Modification Motion and other documents pertaining thereto. This award would be in addition to any other fees
         previously awarded or paid in this case and shall be paid in a manner consistent with § 9.2 of the confirmed Plan.




             WHEREFORE, the Movant, as identified in ¶ 1 herein, respectfully prays that the foregoing Modification Motion be
         granted, that the Debtor's Plan be modified in the manner set forth herein, that, if applicable, any request for additional
         attorney's fees as set forth in ¶5 be granted, and that such other and further relief be granted in this regard as may be
         appropriate under the circumstances.




                                                                  Respectfully submitted,

                                                                  Barron & Barron, LLP

                                                                  /s/ Robert W. Barron

                                                                  Barron & Barron, LLP
                                                                  24040479
                                                                  P.O 1347
                                                                  Nederland, Texas 77627



                                                                  Phone: (409) 727-0073
                                                                  Fax: (409) 724-7739

                                                                  ATTORNEY FOR DEBTOR(S)




TXEB Local Form 3015-d [eff. 12/2017]              Motion to Modify Confirmed Chapter 13 Plan                                      Page 5
Case 17-10468   Doc 39   Filed 10/03/18   Entered 10/03/18 13:23:52   Desc Main Document   Page 6 of 9
         Case 17-10468   Doc 39   Filed 10/03/18   Entered 10/03/18 13:23:52   Desc Main Document   Page 7 of 9




                         IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE EASTERN DISTRICT OF TEXAS
                                    BEAUMONT DIVISION

IN RE:
                                                              §
                                                              §
CARL G. WILKERSON, SR.                                                          CASE NO.17-10468
                                                              §
xxx-xx-3820                                                                      CHAPTER 13
                                                              §
8641 7th Street
                                                              §
Beaumont, TX 77705
                                                              §
                                                              §
                                                              §
                                                              §
                                                              §
DEBTOR

                                        CERTIFICATE OF SERVICE

    I hereby certify that on October 3, 2018, a true and correct copy of the above and foregoing
document shall be served via electronic means, if available, otherwise by regular, first class mail,
to the following and the attached mailing matrix. This service complies with Local Rules of
Bankruptcy Procedure 9013(e).
John Talton                                                                Mr. Carl G. Wilkerson, Sr.
110 North College Ave., 12th Floor                                         8641 7th Street
Tyler, TX 75702                                                            Beaumont, TX 77705

Conn Appliances, Inc.                                                      Jefferson County
c/o Becket and Lee LLP                                                     c/o Clayton Mayfield
PO Box 3002                                                                1148 Park Street
Malvern, PA 19355-1245                                                     Beaumont, TX 77701-3614

Fay Servicing, LLC                                                         Jennifer R. Bergh
Aldridge Pite, LLP                                                         The Law Offices of Michelle Ghidotti
Attn: Alonzo Z. Casas                                                      600 E John Carpenter Fwy
4375 Jutland Drive, Ste 200                                                Suite 200
PO Box 17933                                                               Irving, TX 75062
San Diego, CA 92177-0933

PRA Receivables Management, LLC                                            Wilmington Savings Fund Society,
PO Box 41021                                                               The Law Office of Michelle Ghidotti
Norfolk, VA 23541                                                          1920 Old Tustin ave.
                                                                           Santa Ana, CA 92705
Wilmington Savings Fund Society, FSB
c/o Alonzo Z. Casas
701 N. Post Road, Suite 205
Houston, TX 77024
                                                                           /s/ Robert W. Barron
                                                                           ROBERT W. BARRON
                          Case 17-10468   Doc 39   Filed 10/03/18Entered 10/03/18 13:23:52   Desc Main Document   Page 8 of 9
Label Matrix for local noticing                      Acadian Ambulance                                    BSI
0540-1                                               P.O. Box 92970                                       P.O. Box 517
Case 17-10468                                        Lafayette, LA 70509-2970                             Titusville, PA 16354-0517
Eastern District of Texas
Beaumont
Wed Oct 3 13:19:08 CDT 2018
BSI                                                  Robert W. Barron                                     Barron & Barron, LLP
c/o Weinstein & Riley, P.S.                          Barron & Barron LLP                                  P.O. Box 1347
6785-4 S. Eastern Ave.                               P.O. Box 1347                                        Nederland, Texas 77627-1347
Las Vegas, NV 89119-3947                             Nederland, TX 77627-1347


Jennifer R. Bergh                                    Alonzo Z. Casas                                      Alonzo Z. Casas
The Law Offices of Michelle Ghidotti                 701 N Post Road, Suite 205                           Aldridge Pite, LLP
600 E John Carpenter Fwy                             Houston, TX 77022                                    4375 Jutland Dr.
Suite 200                                                                                                 San Diego, CA 92117-3600
Irving, TX 75062-3985

Cavalry Investments, LLC                             Christus St. Elizabeth Hospital                      Conn Appliances, Inc.
500 Summit Lake Drive, Ste 400                       c/o TLRA                                             c/o Becket and Lee LLP
Valhalla, NY 10595-2321                              POB 650576                                           PO Box 3002
                                                     Dallas, TX 75265-0576                                Malvern, PA 19355-0702


Conn’s                                               Fay Services                                         Fay Servicing, LLC
c/o Becket & Lee LLP                                 440 S. LaSalle St. #2000                             Aldridge Pite, LLP
P.O. Box 3002                                        Chicago, IL 60605-5011                               Attn: Alonzo Z. Casas
Malvern PA 19355-0702                                                                                     4375 Jutland Drive, Ste 200
                                                                                                          PO Box 17933
                                                                                                          San Diego, CA 92177-7921
Fay Servicing, LLC                                   Fay Servicing, LLC                                   Internal Revenue Service
Bankruptcy Department                                in c/o ALDRIDGE PITE, LLP                            Centralized Insolvency Operations
3000 Kellway Dr., Ste 150                            4375 JUTLAND DRIVE, SUITE 200                        P.O. Box 7346
Carrollton, TX 75006-3357                            P.O. BOX 17933                                       Philadelphia, PA 19101-7346
                                                     SAN DIEGO, CA 92177-7921

Jefferson County                                     Jefferson County                                     Jefferson County Tax Office
c/o Clayton Mayfield                                 P.O. Box 2112                                        c/o Clayton E. Mayfield
1148 Park Street                                     Beaumont, TX 77704-2112                              Linebarger Goggan Blair & Sampson, LLP
Beaumont, TX 77701-3614                                                                                   1148 Park St
                                                                                                          Beaumont, TX 77701-3614

LVNV Funding, LLC its successors and assigns         Lowe’s                                               MCT Credit Union
assignee of GE Money Bank                            c/o LVNC Funding, LLC                                P.O. Box 279
Resurgent Capital Services                           P.O. Box 1259                                        Port Neches, TX 77651-0279
PO Box 10587                                         Oaks, PA 19456-1259
Greenville, SC 29603-0587

Clayton E. Mayfield                                  Medical Center of Southeast Texas                    PRA Receivables Management, LLC
1148 Park Street                                     P.O. Box 846381                                      PO Box 41021
Beaumont, TX 77701-3614                              Dallas, TX 75284-6381                                Norfolk, VA 23541-1021



Radiology Associates                                 Sharon Wilkerson                                     Surgical Critical Care
POB 7369                                             8641 7th St.                                         P.O. Box 12909
Beaumont, TX 77726-7369                              Beaumont, TX 77705-7857                              Beaumont, TX 77726-2909
                          Case 17-10468   Doc 39   Filed 10/03/18
John Talton.                                         U.S. AttorneyEntered
                                                                   General10/03/18 13:23:52   Desc Main Document   Page 9 of 9
                                                                                                           US Trustee
Plaza Tower                                          Department of Justice                                 Office of the U.S. Trustee
110 N. College Ave, 12 Floor                         Main Justice Building                                 110 N. College Ave.
Tyler, TX 75702-7226                                 10th & Constitution Ave., NW                          Suite 300
                                                     Washington, DC 20530-0001                             Tyler, TX 75702-7231

United States Attorney’s Office                      Walmart                                               Carl G. Wilkerson Sr.
350 Magnolia Ave., Ste 150                           c/o LVNC Funding, LLC                                 8641 7th Street
Beaumont, TX 77701-2254                              P.O. Box 1259                                         Beaumont, TX 77705-7857
                                                     Oaks, PA 19456-1259


Wilmington Savings Fund Society FSB                  Wilmington Savings Fund Society, FSB                  Wilmington Savings Fund Society, FSB, d/b/a
c/o Kondaur Capital Corporation                      c/o Alonzo Z. Casas                                   The Law Office of Michelle Ghidotti
333 South Anita Drive, ste 400                       701 N. Post Road, Suite 205                           1920 Old Tustin ave.
Orange CA 92868-3314                                 Houston, TX 77022                                     Santa Ana, CA 92705-7811


Zerenity Beaumont, LP
11233 Shadow Creek Pkwy. #323
Pearland, TX 77584-7345




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(d)PRA Receivables Management, LLC                   End of Label Matrix
PO Box 41021                                         Mailable recipients     39
Norfolk, VA 23541-1021                               Bypassed recipients      1
                                                     Total                   40
